Citation Nr: 1042946	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
residuals of a fracture to the right fifth metatarsal.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for thoracolumbar strain with disk disease and 
osteoarthritis prior to July 10, 2007.

3.  Entitlement to an initial disability rating in excess of 20 
percent for thoracolumbar strain with disk disease and 
osteoarthritis after July 10, 2007.

4.  Entitlement to an initial disability rating in excess of 20 
percent for a cervical spine disability.

5.  Entitlement to an initial disability rating in excess of 10 
percent for hypothyroidism.  

6.  Entitlement to an initial compensable rating for lichen 
planus and nummular eczema prior to July 10, 2007.

7.  Entitlement to an initial disability rating in excess of 10 
percent after July 10, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service in October 1984 to December 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before the undersigned Veterans Law Judge 
in February 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in October 2008 for further 
development and is now ready for disposition.

In the Introduction to the Board's October 2008 decision 
and remand, it was noted that the issue of entitlement to 
service connection for a chronic liver disorder was 
reasonably raised by the Veteran.  See October 2008 Board 
decision at p. 3.  In addition, in an August 2010 VA 
Memorandum, it was noted that other non-remand issues had 
been identified on appeal to include whether the Veteran 
is entitled to service connection or a separate evaluation 
for scars related to surgery of the cervical spine and 
lower extremities.  However, these issues have not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over the matters, and they are referred to the AOJ for 
appropriate action.  

The Board recognizes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is expressly raised by the Veteran or reasonably 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  However, in 
this case, the evidence indicates that the Veteran is able to 
maintain gainful employment.  For example, the Veteran testified 
in February 2008 that he was currently employed, and, in a May 
2009 VA treatment report, he provided that he "[l]ikes his job 
in Vegas."  Accordingly, as TDIU has not been reasonably raised 
by the evidence of record or expressly by the Veteran himself, 
the Board finds that the provisions of 38 C.F.R. § 4.16 are not 
for application in this case.

The issues of entitlement to an initial compensable rating for 
lichen planus and nummular eczema prior to July 10, 2007, and 
entitlement to an initial disability rating in excess of 10 
percent after July 10, 2007, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of a 
fracture to the right fifth metatarsal, which has been manifested 
by complaints of right foot pain, more nearly approximating only 
a slight or mild injury of the foot; a moderate right foot injury 
has not been demonstrated.  

2.  Prior to July 10, 2007, the Veteran's thoracolumbar spine 
disability was manifested by radiating pain and full limitation 
of motion; muscle spasm or guarding severe enough to result in 
abnormal spinal contour or incapacitating episodes of 
intervertebral disc syndrome have not been demonstrated.  

3.  After July 10, 2007, the Veteran's thoracolumbar spine 
disability was manifested by radiating pain and limited range of 
motion of no more than 45 degrees; ankylosis of the thoracolumbar 
spine or incapacitating episodes of intervertebral disc syndrome 
have not been demonstrated.

4.  Throughout the appeal period, the Veteran's cervical spine 
disability was manifested by pain and weakness; however, forward 
flexion limited to 15 degrees or ankylosis of the entire cervical 
spine has not been shown. 

5.  Throughout the appeal period, the Veteran's hypothyroidism 
was manifested consistently by complaints of fatigability, 
constipation, and depression, and by occasional complaints of 
muscular weakness and cold intolerance; cardiovascular 
involvement and bradycardia have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture to the right fifth metatarsal have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.71a, 
Diagnostic Code 5299-5277 (2010).

2.  Prior to July 10, 2007, the criteria for a disability rating 
in excess of 10 percent for a thoracolumbar strain with disk 
disease and osteoarthritis have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5237-5242 (2010).

3.  After July 10, 2007, the criteria for a disability rating in 
excess of 20 percent for a thoracolumbar strain with disk disease 
and osteoarthritis have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5237-5242 (2010).

4.  The criteria for a disability rating in excess of 20 percent 
for a cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.71a, Diagnostic Code 
5241 (2010).

5.  The criteria for a 60 percent rating, and no higher, for 
hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.119, Diagnostic Code 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claims arise from his disagreement with the initial 
evaluation following the grant of service connection for 
residuals of a fracture to the right fifth metatarsal, a 
thoracolumbar strain with disk disease and osteoarthritis, status 
post cervical fusion C4-7, with post surgical scar, and 
hypothyroidism.  The U.S. Court of Appeals for the Federal 
Circuit and the U.S. Court of Appeals for Veterans Claims have 
held that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA 
outpatient treatment reports, and the Veteran submitted private 
medical evidence and statements on his behalf.  

Additionally, in February 2008, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2008 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding flare-ups, pain, and limited range of motion as it 
pertained to his cervical spine (see T. at p. 5-6), of radiating 
pain of the lower back (T. at p. 9), of pain in his right foot 
(T. at p. 11), and of constipation, fatigue, muscle weakness, 
cramps, and memory problems relevant to his hypothyroidism (T. at 
p. 10-11).  Therefore, not only were the issues "explained . . . 
in terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim," were 
also fully explained.   See Bryant, 23 Vet. App. at 497.  
Moreover, the hearing discussion did not reveal any evidence 
(other than the fact that a new examination was needed to 
evaluate the current level of severity of the Veteran's skin 
disability and that there was outstanding treatment records 
pertinent to the Veteran's claims, which was the basis of the 
Board's October 2008 remand) that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's increased rating claims.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claims based on 
the current record.

Moreover, specific VA medical examinations regarding the 
Veteran's disorders were conducted in June 2005 and July 2007.  
The Board further finds that these VA examinations are adequate 
for rating purposes, as the VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disabilities under the applicable rating criteria.  
Further, there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's claimed 
disabilities since the most recent VA examination, and the duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  Importantly, there 
is no indication that the Veteran's past medical history or that 
any relevant fact was misstated in either of these examinations.  
For these reasons, the Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.

Of significance, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Therefore, the Board finds that the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to these issues.

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

In addition to the regulations discussed above, the Board 
acknowledges that in evaluating musculoskeletal disabilities, 
consideration must be given to additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (providing that "functional loss due to pain is to 
be rated at the same level as the functional loss when flexion is 
impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2010).

At the outset, the Board notes that the Veteran is appealing the 
initial disability ratings assigned for his residuals of a 
fracture to the right fifth metatarsal, a thoracolumbar strain 
with disk disease and osteoarthritis, status post cervical fusion 
C4-7, with post surgical scar, and hypothyroidism.  As such, the 
claims require consideration of the entire time period involved 
and contemplation of staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Residuals of a Fracture to the Right Fifth Metatarsal

In this case, the Veteran's residuals of a right fifth metatarsal 
fracture are rated as noncompensable (0 percent) under Diagnostic 
Code 5299-5284 for foot injuries.  In order to warrant a 
compensable rating, the evidence must show a "moderate" foot 
injury (10 percent disabling under Diagnostic Code 5284).


In reviewing the evidence of record, however, the Board finds 
that the Veteran's symptoms more nearly approximate only a slight 
or mild foot injury.  At the June 2005 VA examination, the 
Veteran denied any symptoms at this time, that he received 
treatment relating to the right foot, or that he experienced any 
pain or flare-ups.  Physical examination at that time revealed no 
objective findings and it was expressly noted that he had "full 
range of motion of the feet" and that the joint "does not have 
pain on motion."  Although examination X-rays revealed a 
calcaneal spur, the diagnosis rendered was of "resolved right 
foot fifth metatarsal fracture without residuals," suggesting 
that the calcaneal spur was of unrelated pathology.  Emphasis 
added.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) 
(indicating that the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence of 
medical evidence that does so, although the Board may not ignore 
such distinctions where they appear in the medical record).   It 
is important to note that the June 2005 X ray otherwise indicated 
that there was "no fracture" and that "[bone mineralization is 
normal."  

The Board acknowledges the Veteran's March 2007 statement, in 
which he indicated that he experienced "weekly pain in [his] 
foot while performing activities," VA treatment reports from 
2007 reflecting a history of chronic right foot pain since his 
motorcycle accident and fracture, as well as the Veteran's 
hearing testimony that he was given inserts as a result of his 
right foot pain.  In this regard, the Board acknowledges that, in 
a more recent July 2007 VA examination, the Veteran also reported 
pain, on and off since the accident, and that he experience 
periods of flare-ups.  However, notwithstanding his complaints, 
the Veteran demonstrated substantial range of motion of the right 
foot, with dorsiflexion of 0 to 10 degrees, plantar flexion of 0 
to 60 degrees, eversion 0 to 25 degrees, and inversion to 30 
degrees, all without pain.  Moreover, it was noted that his gait 
was normal and that he did not require the use of any crutches, 
braces, canes, or corrective shoes to ambulate.  In addition, X-
rays of the right foot taken in July 2007 likewise did not report 
any significant radiographic findings.  Rather, it was noted that 
"[n]o acute bone or soft tissue abnormality is identified."  
This evidence weighs against a finding of a more moderate foot 
injury or impairment.  

Further, pursuant to the considerations set forth in DeLuca, the 
Board has also considered whether the Veteran's range of motion 
is limited by additional factors, such as pain, weakness, 
fatigability, and incoordination, so as to warrant a higher 
rating.  In this regard, the Board acknowledges that Veteran's 
complaints of right foot pain, especially after activities.  Even 
considering these complaints, however, the ranges of motion do 
not demonstrate limitation of motion to such an extent that would 
support a higher rating under the applicable rating criteria.  In 
this regard, despite the Veteran's assessment during the July 
2007 VA examination that he was impaired an additional 20 percent 
during flare-ups, the examiner noted that there was "no evidence 
of edema, weakness or tenderness" and that there was "no loss 
of motion during repetitive use."   Rather, it was noted that 
the condition does not affect his occupation or his daily 
activities.  Therefore, despite the functional limitations as 
noted by the Veteran, he nonetheless demonstrated substantial 
range of motion of the right foot.  Therefore, even considering 
his subjective complaints of pain, the evidence does not warrant 
a higher rating under DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

For these reasons, the Board finds that the Veteran's residuals 
of a metatarsal fracture of the right foot do not more nearly 
approximate a "moderate" injury of the foot.  As such, the 
Board finds that the criteria for a compensable evaluation have 
not been met throughout the entire appeal period, and his 
increased rating claim is denied.

Finally, the Board has also considered whether the Veteran may be 
entitled to a higher evaluation under other potentially 
applicable criteria, but as it was expressly noted that he did 
not have flat foot, hallux valgus, hammertoes in the July 2007 VA 
examination, and his X-rays did not reveal any other bony 
abnormality, the provisions of Diagnostic Code 5003 for 
arthritis, Diagnostic Code 5276 for flatfoot, Diagnostic Code 
5277 for bilateral week foot, Diagnostic Code 5278 for claw foot, 
Diagnostic Code 5279 for anterior metatarsalgia, Diagnostic Code 
5280 for hallux valgus, Diagnostic Code 5281 for hallux rigidus, 
Diagnostic Code 5282 for hammer toe, and Diagnostic Code 5283 for 
malunion or nonunion of the metatarsal bones are not for 
application in this case.

II.  Thoracolumbar Strain with Disk Disease and Osteoarthritis

The Veteran's thoracolumbar spine disability is currently rated 
as 10 percent disabling prior to July 10, 2007, and as 20 percent 
disabling thereafter under Diagnostic Code 5237-5242.  

According to the applicable spine regulations, a higher rating 
may be warranted for the following:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees (20 percent disabling); combined range of motion of 
the thoracolumbar spine not greater than 120 degrees (20 percent 
disabling); muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent disabling); 
favorable ankylosis of the entire thoracolumbar spine (40 percent 
disabling).  The General Rating Formula for Diseases and Injuries 
of the Spine, 38 C.F.R. § 4.71a.   Also, a higher rating may be 
assigned for intervertebral disc syndrome with incapacitating 
episodes, to be rated as appropriate under The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a (2010).

Prior to July 10, 2007, the Board finds that the Veteran does not 
meet the criteria for a disability rating in excess of 10 percent 
for his thoracolumbar spine disorder.  Specifically, during the 
June 2005 VA examination, it was noted that the Veteran possessed 
forward flexion to 90 degrees, extension to 30 degrees, left and 
right lateral flexion to 26 degrees, and left and right lateral 
rotation to 26 degrees.  It was further noted that he did not 
have pain on motion and that, when repetitive range of motion 
testing was performed, the Veteran had no additional loss of 
motion.  The examiner stated that "[h]e has full range of 
motion.  He is able to touch his toes."  Further, although X-
rays revealed mild scoliosis, the examiner did not suggest the 
involvement of muscle spasm or guarding as the cause.  Rather, 
the examiner noted that there was "no objective evidence of 
painful motion, spasm, weakness, or tenderness."  As these 
findings are not reflective of limitation of forward flexion of 
the thoracolumbar spine to 60 degrees, a combined range of motion 
of the spine less than 120 degrees, or muscle spasm or guarding 
severe enough to result in abnormal spinal contour, this evidence 
does not support an evaluation in excess of 10 percent under The 
General Rating Formula for Diseases and Injuries of the Spine.  

Further, despite the fact that the Veteran demonstrated full 
range of motion on examination, the RO nonetheless determined 
that a 10 percent rating was warranted under Deluca in light of 
his overall disability picture when functional loss due to pain, 
weakness, excess fatigability and/or incoordination was 
considered.  In determining whether these factors warrant a 
rating in excess of 10 percent, the Board notes that the Veteran 
reported that his flare-ups only resulted in an estimated 
additional 25 percent limitation of motion.  Such would result in 
a limitation of forward flexion to approximately 67 degrees, 
which would still warrant no more than a 10 percent rating.  
Thus, in considering his own assessment of the severity of his 
disability, along with the examiner's assessment that he was 
capable of performing the activities of daily living, that he 
walked unaided, and that he did not use a back brace, the Board 
finds that his disability picture, considered in conjunction with 
his complaints of pain, still does not more nearly approximate 
limited motion of the thoracolumbar spine that is encompassed by 
the 20 percent rating.  A higher rating under Deluca is denied.  

The Board also recognizes that the Veteran indicated that he 
experienced radiating pain to his right buttock at the June 2005 
VA examination.  However, the sensory examination, reflex 
examination, and motor examination did not reflect any 
abnormalities and the diagnostic impression was of no 
neurological findings.   Moreover, as a result of the June 2005 
EMG and nerve conduction studies, the examiner expressly 
determined that there were "no neurological impairments due to 
multilevel degenerative disk disease of the thoracolumbar 
spine."  

In this case, the Veteran is not competent to provide testimony 
regarding the etiology of his radiating pain.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because spine-related neurological disorders are not diagnosed by 
unique and readily identifiable features, it does not involve a 
simple identification that a layperson is competent to make.  
Therefore, the Veteran's unsubstantiated statements regarding the 
claimed etiology of his radiating pain, as reported on both the 
June 2005 and July 2007 VA examinations (and with regard to both 
his cervical spine and thoracolumbar spine), are found to lack 
competency.  As such, the Board finds that the evidence does not 
warrant a separate compensable rating for neurological 
manifestations prior to July 10, 2007.  

The Board has also contemplated whether a rating in excess of 10 
percent may be warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacity Episodes for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  An 
"incapacitating episode" is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that required 
bedrest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2010).  However, the June 2005 VA examiner 
noted that the Veteran denied having lost any time from work due 
to an illness and the evidence prior to July 10, 2007, does not 
otherwise suggest that the Veteran had been prescribed bedrest as 
a result of his thoracolumbar disability.  

For these reasons, the Board finds that a disability rating in 
excess of 10 percent prior to July 10, 2007, for a thoracolumbar 
disability is not warranted.  

In next considering whether the Veteran is entitled to a higher 
rating for the time period after July 10, 2007, the Board notes 
that he is currently rated as 20 percent disabled.  Under The 
General Rating Formula for Diseases and Injuries of the Spine, a 
disability rating in excess of 20 percent will be warranted for 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less (40 percent disabling); favorable ankylosis of the entire 
thoracolumbar spine (40 percent disabling) or for incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least four weeks but less than six weeks during the past 12 
months (40 percent disabling).  38 C.F.R. § 4.71a.   

After reviewing records from July 10, 2007, however, the Board 
finds that a rating in excess of 20 percent for the thoracolumbar 
spine is not warranted.  Specifically, during the July 2007 VA 
examination, the Veteran demonstrated forward flexion to 45 
degrees, extension to 30 degrees, right and left lateral flexion 
to 25 degrees, and right and left lateral rotation to 25 degrees.  
Such demonstrates the worse range of motion findings of record.  
Limitation of forward flexion to 30 degrees is therefore not 
shown.  Moreover, the examiner only noted that there was pain at 
the end of the range of motion, and, as the July 2007 VA 
examination revealed at least some amount of flexion, extension, 
lateral bending, and lateral rotation of the spine, the Board 
determines that ankylosis of the thoracolumbar spine has not been 
demonstrated. 

Further, although the Veteran reported flare-ups manifested 
periods of additional limitation of motion and increased pain, 
the VA examiner noted that the Veteran had no loss of motion 
following repetitive use.  Moreover it was noted that the Veteran 
walked unaided, without the use of any brace, and that he could 
walk about half a mile or stand about 50 minutes before his pain 
increased.  The examiner conducted a functional assessment and 
noted that there was a slight decrease in mobility due to back 
pain when walking more than a half mile and that the Veteran was 
unable to work on cars or play with his children due to low back 
pain.  However, this daily activities were not affected.  Given 
the Veteran's ability to ambulate, walk approximately a half a 
mile, stand for 50 minutes, and perform repetitive range of 
motion tests without any additional loss of motion, the Board 
finds that a higher rating after July 10, 2007, is not warranted 
pursuant to Deluca.

In addition, the evidence does not show incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks during the past 12 months that required bed rest 
prescribed by a physician.  Although the Veteran complained of 
flare-ups, the Board reiterates that he has not been shown to 
have intervertebral disc syndrome "that requires bed rest 
prescribed by a physician and treatment by a physician."  For 
these reasons, the Board finds that a rating in excess of 20 
percent for a lumbar spine disability is not warranted.

Since the regulations also provide for separate evaluations of 
any neurological abnormalities, the Board has again considered 
the Veteran's reported complaints of radiating pain "off and 
on" in the right buttock.  See June 2007 VA examination.  As 
instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  However, despite the Veteran's 
complaints of radiating pain, he stated that he had normal 
bladder and bowel control and denied erectile dysfunction.  
Further, the June 2007 VA examiner conducted sensory, motor, and 
reflex examinations, but no abnormalities were found.  Because 
the competent evidence does not attribute the Veteran's 
complaints of radiating pain to a neurological condition 
associated with his thoracolumbar spine disability, the evidence 
weighs against the assignment of a separate compensable rating 
for neurologic symptoms after July 10, 2007.  

For these reasons, the Board finds that the evidence does not 
support an increased rating for the Veteran's thoracolumbar spine 
disability in excess of 10 percent prior to July 10, 2007, or in 
excess of 20 percent after July 10, 2007.  As such, his increased 
rating claims are denied.  

III.  Status Post Cervical Fusion C4-7

The Veteran is currently in receipt of a 20 percent rating for 
his status post cervical fusion, C4-7, with post surgical scar.  
Under the applicable rating criteria, a higher rating is 
warranted if the evidence demonstrates forward flexion of the 
cervical spine to 15 degrees or less (30 percent disabling under 
the General Rating Formula for Diseases and injuries of the 
Spine) or unfavorable ankylosis of the entire cervical spine (40 
percent disabling under the General Rating Formula for Diseases 
and injuries of the Spine).  

After reviewing the evidence of record, the Board finds that the 
criteria for a rating in excess of 20 percent for a cervical 
spine disability have not been met.  As an initial matter, the 
June 2005 VA examination revealed forward flexion to 20 degrees 
without pain on motion, and the July 2007 VA examination 
demonstrated forward flexion from 0 to 30 degrees, with pain at 
the end of the range of motion.  These findings clearly 
demonstrate that the Veteran does not have flexion that is 
limited to 15 degrees, much less ankylosis of the entire cervical 
spine.  Ankylosis is defined as "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health 68 (4th 
ed. 1987)).

Next, the Board finds that incapacitating episodes of 
intervertebral disk syndrome have not been shown with relation to 
the cervical spine, so as to warrant a disability rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Neither VA treatment records nor 
private treatment records indicate any period of acute signs and 
symptoms due to intervertebral disc syndrome that required bed 
rest as prescribed by a physician.  In fact, the July 2007 
examination of the spine revealed no intervertebral disk 
syndrome.  Therefore, a higher disability rating for 
incapacitating episodes of intervertebral disk syndrome is not 
warranted.

Finally, with respect to the Veteran's complaints of radiating 
pain to his shoulders and upper extremities, the Board recognizes 
that, in June 2005, the Veteran underwent a nerve conduction 
study.  Importantly, there was a normal electromyography (EMG) 
results of the upper extremities and paraspinal muscles.  
Additionally, there were normal nerve conduction studies and F-
wave results of the upper extremities.  As a result, the examiner 
determined that there was "no evidence of neurological 
impairments of the upper extremities."   The Veteran's 
neurological complaints were again evaluated in the July 2007 VA 
examination, where it was noted that the sensory, motor, and 
reflex examinations were all within normal limits.  Moreover, 
after reviewing VA treatment records, the Veteran's right 
shoulder complaints have been attributed to non-neurological 
cause.  See e.g. February 2008 MRI results diagnosing the Veteran 
with hypertrophic degenerative changes and subacromial bursitis 
versus partial bursal surface tendon tear.   For these reasons, 
the Board finds that a separate evaluation for neurological 
symptoms associated with a cervical spine disability is not 
warranted.  

Moreover, the Board also finds that a disability rating higher 
than the 20 percent assigned as a result of this decision, based 
on functional loss due to weakness, fatigability, incoordination, 
or pain on movement of a joint, is not warranted.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  To this 
end, the Board notes that the Veteran reported daily pain and 
stiffness in the June 2005 VA examination, as well as weakness 
and periods of flare-ups, which were reported as causing 100 
percent functional impairment, during the July 2007 VA 
examination.  The July 2007 VA examination revealed painful 
motion on repetitive range of motion testing, but it was also 
noted that repetitive motion did not result in any addition loss 
of motion.  Moreover, the VA examiner indicated that although 
recreational activities were affected, there was no effect on his 
daily activities and, given the fact that his mobility was 
limited to walking approximately a half of mile, the was still 
able to get in and out of cars and had no problem with walking 
for short distances.   Thus, despite his complaints of pain, 
weakness, and flare-ups, he nonetheless demonstrated significant 
functional ability of the cervical spine, and this evidence 
weighs against a finding that his symptoms more nearly 
approximate the criteria of a higher rating for limitation of 
motion of the cervical spine, even with consideration of the 
Deluca factors.  

As stated in the Introduction, with regard whether he may be 
entitled to a separate compensable rating for his status post 
operative scar, an August 2010 VA memorandum indicated that the 
issue of entitlement to a separate evaluation for scars related 
to surgery performed on the cervical spine is being developed by 
the RO.  As such, this issue is not before the Board at this 
time.   

For the reasons set forth above, the Board finds that the Veteran 
is not entitled to a disability rating in excess of 20 percent 
for his cervical spine disability.  As such, his claim is denied.

IV.  Hypothyroidism

Under the Diagnostic Code 7903, which governs hypothyroidism, a 
veteran could potentially establish all of the criteria required 
for either a 30 percent or 60 percent disability rating, without 
establishing any of the criteria for a lesser disability rating; 
thus, the diagnostic criteria for hypothyroidism are not 
"successive" ("successive criteria" is shown when the 
evaluation for each higher disability rating includes the 
criteria of each lower disability rating, such that if a 
component is not met at any one level, a veteran can only be 
rated at the level that does not require the missing component).  
See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For 
diagnostic criteria that are merely joined by the conjunctive 
"and," but are not successive, consideration of 38 C.F.R. § 4.7 
is required.   Compare Tatum, 23 Vet. App. at 155-56, with 
Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  Thus, the 
Board needs to address whether the Veteran's symptoms more nearly 
approximated either the higher or the lower rating under 38 
C.F.R. § 4.7 (2010).   

In this case, the Veteran has been assigned a 10 percent 
disability rating for hypothyroidism.  A higher, 30 percent 
rating will be warranted for fatigability, constipation, and 
mental sluggishness; a 60 percent rating will be warranted for 
muscular weakness, mental disturbance, and weight gain; and a 100 
percent rating will be warranted for cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2010).

After carefully reviewing the evidence of record, the Board finds 
that the Veteran's symptoms more nearly approximate the rating 
criteria for a 60 percent rating under Diagnostic Code 7903.  At 
the June 2005 VA examination, the Veteran complained of 
constipation and fatigability, but he denied any weight gain/loss 
or cold/ heat intolerance.  On examination, muscle strength was 
noted as "4+" and the final diagnosis was of "hypothyroidism, 
in remission."  However, at the July 2007 VA examination, the 
Veteran stated that he had gained weight, approximately 30 to 40 
pounds, over the last three years, that he has cold intolerance, 
and that he experienced constipation.  His pulse was noted as 68 
beats per minute, and his muscle strength was noted as "5/5."  

A review of the Veteran's VA treatment records is positive for a 
diagnosis of depression (see June 2005 Compensation and Pension 
Examination), for which the Veteran is separately service-
connected, that is associated with his hypothyroidism.  The June 
2005 report also indicated that his complaints, as referenced in 
July 2004 treatment notes, included such symptoms as 
irritability, concentration problems, insomnia, fatigue, weight 
gain, and constipation.  Moreover, private treatment records from 
July 2004 through September 2007 indicate that the Veteran 
consistently complained of depression and constipation and that 
he occasionally complained of proximal weakness, fatigue, cold 
intolerance, muscle cramps, weight gain, and forgetfulness.  As 
muscular weakness, mental disturbance, and weight gain has been 
shown, albeit intermittently, along with intermittent complaints 
of a higher severity, such as cold intolerance, the Board finds 
that his symptoms more nearly approximate the rating criteria for 
a 60 percent rating.  

In determining that his symptoms do not more nearly approximate 
the rating criteria for the next higher, 100 percent rating, the 
Board finds it significant that the Veteran routinely denied 
cardiovascular symptoms, such as bradycardia, in a majority of 
the private treatment reports.  Also, he occasionally denied 
muscle weakness and weight gain.  See e.g. November 2005 VA 
treatment report, noting "no weakness," and January 2007 and 
September 2007 private treatment reports indicating no weight 
gain or weakness.  Moreover, his pulse was noted above 68 beats 
per minute in both of the VA examinations.  In addition, several 
VA treatment reports also suggested symptomatology that did not 
more nearly approximate a 100 percent rating.  See e.g. October 
2008 VA treatment report, indicating that that the Veteran's 
hypothyroidism was "stable"; May 2009 VA treatment report, 
indicating that the Veteran lost about 30 pounds; February 2010 
VA chest X-ray, noting no acute cardiopulmonary process or change 
from May 2009.  Without a more consistent reporting of more 
severe symptoms, such as those demonstrated in the criteria for a 
100 percent rating, like cold intolerance, cardiac involvement, 
or bradycardia, the Board finds that the Veteran's overall 
disability picture presented by hypothyroidism more nearly 
approximates the criteria for a 60 percent rating and no higher.  
Thus, his increased rating claim is granted to this extent.

For each of the Veteran's claims, in considering whether the 
Veteran is entitled to a higher disability rating, the Board has 
also carefully considered his statements asserting that his 
disability is more severe than currently characterized.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

In this case, the Veteran is competent to report symptoms, such 
as pain and swelling, because this requires only personal 
knowledge as it comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, while the Board 
acknowledges his belief that his symptoms are of such severity as 
to warrant a higher rating, disability ratings are made by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Therefore, the Board finds the 
medical findings, which directly address the criteria under which 
his service-connected disability is evaluated, to be more 
probative than the Veteran's assessment of the severity of his 
service-connected disabilities.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to the Veteran's service-connected disabilities.  
Further, the record weighs against a finding of occupational 
impairment or average industrial impairment that is in excess of 
that contemplated by the assigned rating criteria.  In evaluating 
his occupational impairment, the Board again notes that he 
indicated in his February 2008 hearing that he was employed.  T. 
at p. 6.  Moreover, the Board finds the rating criteria for 
disabilities of the foot, spine, and endocrine system reasonably 
describe the Veteran's disability level and symptomatology and 
provide for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
pictures are adequately contemplated by the rating schedules, and 
the assigned schedular evaluations are, therefore, adequate.

Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation for his disabilities under 38 C.F.R. 
§ 3.321 is not warranted.


ORDER

A compensable disability rating for residuals of a fracture to 
the right fifth metatarsal is denied.

A disability rating in excess of 10 percent for thoracolumbar 
strain with disk disease and osteoarthritis prior to July 10, 
2007, is denied.

A disability rating in excess of 20 percent for thoracolumbar 
strain with disk disease and osteoarthritis after July 10, 2007, 
is denied.

A disability rating in excess of 20 percent for a cervical spine 
disability is denied.

A disability rating of 60 percent for hypothyroidism is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.





REMAND

Unfortunately, with regard to the Veteran's claims for an 
increase for lichen planus and nummular eczema, the Board finds 
that additional development is required.  In a March 2007 
statement, the Veteran asserted that his initial June 2005 VA 
skin examination was insufficient because, at the time of the 
examination, his skin condition was healing and thus, the 
examination was not a true reflection of the severity of his skin 
disorder.  Rather, he indicated that the disorder "comes and 
goes."  In addition, he also stated that his condition "is much 
more severe during the winter months."  See March 2007 statement 
and T. at p. 13 (alleging that his skin condition is worse in the 
winter).  

The Board notes that there are some disorders of the skin that 
have active and inactive stages or are subject to remission and 
recurrence.  Where the evaluation of such a disability that 
fluctuates in degree of disability is at issue, an examination of 
the disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. 
Derwinski, 2 Vet. App. 675 (1992).  Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, whenever 
possible, at a time when it is most disabling. 

Although it is acknowledged that the Veteran was provided with 
additional skin examinations in July 2007 and June 2010, as 
neither of these examinations were conducted during the winter 
months, when the Veteran alleges that his skin condition is most 
disabling, these examinations may not be reflective of his 
current disability level.  Accordingly, the Board concludes a new 
VA examination is warranted, and, if feasible, the Veteran should 
be examined during the winter months, at a time when his 
symptomatology is reportedly more severe.

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Las Vegas, Nevada.  
Thus, as this matter is being returned for additional 
development, and because of the emphasis the Veteran has placed 
the time/season when his skin condition is at its worse, the 
RO/AMC should obtain a copy of the Veteran's treatment records 
since March 2010.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to 
the Veteran's lichen planus and/or nummular 
eczema from the Las Vegas VAMC for the period 
from March 2010 to the present.

2.   Schedule the Veteran for another VA skin 
examination to ascertain the severity of his 
service-connected lichen planus and nummular 
eczema.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.

To the extent possible, VA should attempt to 
schedule the examination during the winter 
months at a time when the skin condition is 
most disabling.  However, if an examination 
cannot be scheduled during that time, the 
examiner should, if possible, evaluate the 
Veteran's lichen planus and nummular eczema 
based on photographs of the disability.

(a)	The examiner should determine whether 
or not the Veteran's lichen planus and 
nummular eczema is currently manifested by 
any active skin lesions or pathology and 
determine whether the disability has 
resulted in scars; and, if so, the area in 
square inches of each scar and whether 
each scar is deep, superficial, causes 
limited motion, is unstable, or painful on 
examination.  If the examiner determines 
that a scar causes limited motion, the 
examiner should determine which joint(s) 
are affected and provide range of motion 
values.    

(b)	The examiner should determine how 
much of the Veteran's total body surface 
area, in percent, is affected by his 
lichen planus and nummular eczema.

(c)	The examiner should comment on 
whether or not the Veteran's lichen planus 
and nummular eczema requires intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs and, if 
so, the total duration of such treatment 
in the past 12-month period.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.   Thereafter, readjudicate the issues of 
entitlement to an initial compensable rating 
for lichen planus and nummular eczema prior 
to July 10, 2007, and entitlement to an 
initial disability rating in excess of 10 
percent after July 10, 2007.  If any benefit 
sought on appeal is not granted, the RO must 
furnish a supplemental statement of the case, 
with consideration of all evidence received 
since the August 2010 supplemental statement 
of the case, and the Veteran should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


